COPE, J.
(dissenting).
The majority opinion acknowledges that as a general rule, it is error to direct a verdict for the defendant prior to the close of the plaintiffs presentation of evidence. Opinion at 6, citing Edelson v. Poinciana Village Yacht & Country Club, Inc., 615 So.2d 880 (Fla. 3d DCA 1993); Sheldon Greene & Assocs., Inc. v. Williams Island Assocs., 550 So.2d 1142 (Fla. 3d DCA 1989); Sapp v. Redding, 178 So.2d 204 (Fla. 1st DCA 1965).
It is plain that there was a factual dispute regarding whether the title insurance commitment was fixed or contingent and accordingly, whether the title to the property was good and marketable. I would remand for a new trial.